Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 23, 2005








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed November 23, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01108-CV
____________
 
IN RE MATTHEW FEINBERG, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N




On October 31, 2005, relator filed a petition
for writ of mandamus in this court.  See
Tex. Gov=t Code Ann. ' 22.221 (Vernon 2005); see also Tex. R. App. P. 52.  In his petition, relator sought to have this
court compel the Honorable Thomas R. Culver, III, presiding judge of the 240th
District Court in Fort Bend County, to vacate his October 20, 2005 order
adopting orders entered by Associate Judge Pedro Ruiz in connection with a
pre-suit deposition taken pursuant to Texas Rule of Civil Procedure 202.  Relator also sought to have this court require
the respondent to order the deposition sealed and to modify the existing
protective order limiting disclosure of information revealed during the
deposition.  Relator also filed a motion
for emergency relief requesting that this court enjoin the real party in
interest, Sienna/Johnson Development, from using or disclosing any information
learned during the deposition.  See
Tex. R. App. P. 52.10.
Relator has not established that he is entitled to mandamus
relief.  Accordingly, we deny relator=s petition for writ of mandamus and
request for emergency relief. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed November 23, 2005.
Panel consists of
Chief Justice Hedges and Justices Yates and Anderson.